 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDGolden Gateway CenterandPainters Local Union No.4,Brotherhood of Painters,Decorators&Paper-hangers of America,AFL-CIO,Petitioner.Case 20-RC-10131February 22, 1972DECISION AND DIRECTION OF ELECTIONBY MEMBERS FANNING, JENKINS, AND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Paula J. Paley. TheHearing Officer's rulings made at the hearing except asdiscussedinfraare free from prejudicial error and arehereby affirmed.' Following the hearing, and pursuantto Section 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements of Proce-dure, Series 8, as amended, and by direction of theRegional Director for Region 20, this case was trans-ferred to the National Labor Relations Board for deci-sion. Thereafter, the Employer, the Petitioner, and theIntervenor2 filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organizations involved claim to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of the Employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.Golden Gateway Center, hereinafter Employer, alimited partnership, is engaged in the operation andmanagement of a high-rise complex which includedapartments and commercial office buildings. In the op-eration of its residential complex the Employer em-ploys approximately 20 men on a full-time basis toperform maintenance work.In 1964 the Employer gave a power of attorney to theBuilding Owners and Managers Association (hereinBOMA) to represent it for the purposes of collectivebargaining with various labor organizations includingthe Intervenor. At that time the Employer employedmaintenance engineers to maintain the mechanicalOver Petitioner's objection the Hearing Officer struck certain testimonyoffered by Petitioner at pp 444 to 449 of the record In our view the HearingOfficer's ruling constituted prejudicial error The evidence and the HearingOfficer's ruling are discussedinfra.'InternationalUnion of Operating Engineers,StationaryLocal 39,AFL-CIOequipment at the Center; it employed no painters.'Through BOMA the Employer became a party to acollective-bargaining agreement with the Intervenorcovering the maintenance engineers' work. This collec-tive-bargaining agreement, hereinafter the BOMAagreement, covers a multiemployer group of about 60employers. Section 3 of the BOMA agreement setsforth the duties of engineers; these duties include theoperation, maintenance, and repair of all heating andventilating equipment, refrigerating and air-condition-ing equipment, pumps, air compressors, water filters,softeners, and piping and pumps used in conjunctionwith water distribution, and the maintenance of eleva-tors and all electrical work and repair. In enumeratingthe functions of maintenance engineers there is no men-tion of painting.When the Employer joined the multiemployer groupin 1964 its maintenance painting was performed bypainting contractors, most of whom were under con-tract with the Petitioner.The Petitioner has separate contracts covering themaintenance painters regularly employed by at least 11of the employers who are parties to the BOMA agree-ment.Elmer Johnson, executive vice president ofBOMA, testified that nothing in the BOMA agreementor BOMA's bylaws prohibits employers who are par-ties to the master agreement from negotiating in-dividual contracts with other labor unions. Other thanthe contention that the maintenance painters of theEmployer are covered by the BOMA agreement thereis no record evidence that any other employer coveredby the agreement employs painters who are workingunder the BOMA agreement.In July 1967, the Employer published newspaperadvertisementsseeking"maintenancepainters,"through which it employed its first maintenance paint-ers, two in July 1967 and one in September 1967. Oneof these, Charles Gedra, testified that shortly after hewas hired he was told by the chief engineer he had tojoin the Intervenor; rather than risk his job he did.Foreman Jungclaus also testified that he answered anadvertisement for a maintenance painter. Both empha-sized they had been hired as maintenance painters, andhad no experience as, and, in fact, were not competentto perform the duties of, maintenance engineers.At the time of the hearing the painting crew con-sisted of a foreman^and five painters; they spend virtu-ally all of their time painting. The maintenance engi-neers do not paint, except occasionally to apply somepaint to a boiler they are working on, but spend all oftheir time performing the functions of maintenance en-gineers as set forth in the )SOMA agreement. There is'The Petitionerseeks a unit of the maintenance paintersnow employedby the Employer'Jungclaus'supervisory status will be discussedinfra195 NLRB No. 92 GOLDEN GATEWAYCENTER493no interchange between the painters and engineers. Ge-dra, a maintenance painter,testified he does not knowhow to perform any of the jobs listed under section 3of the BOMA agreement and has received no trainingwith respect to those jobs. The Employer admits it hastrained none of the painters as engineers.The painters report to work at the paint shop; theengineers report to work at a different location. Untilthe time of the hearing the painters were punched in bytheir foreman,Jungclaus. The painters wear specialclothing and eat lunch separately as a group.The paint-ers, except on rare occasions, do not work with themaintenance engineers;primarily they work in theapartments or public areas while the maintenance engi-neers work for the most part on heavy equipment.AlfredJungclaus identified himself as the paintingforeman.'Jungclaus receives 48 cents more per hourthan the other maintenance painters. The entiremaintenance crew is under the supervisionof the chiefengineer. The engineers are directed by the assistantchief engineer.Jungclaus directs the painters. Jung-claus testified that he is in charge of ("runs") the paint-work. He paints 50 to 75 percent of the time. Jungclausbegins one-half hour earlier than the painting crew inorder to arrange the work for the day and line up thecrews, makes all assignments to the crews,and decideswhere the crews will work.Jungclaus maintains andcontrols all records of painting and orders all paint andpaint supplies. In addition,he determines himselfwhether or not he will paint, changes work orders with-out consulting with the chief engineer,and decideswhether public areas need painting.Jungclaus handsout checks, receives all requests for time off, and de-cides when overtime is necessary; the chief engineer hasnever rejected Jungclaus' recommendation on over-time. The only painter hired since Jungclaus becameforeman was interviewed by Jungclaus and hired on hisrecommendation; another applicant for that job wasrejected on Jungclaus' recommendation.' Charles Ge-dra was painting foreman from August 1967 to January1969 when he left the Employer;he later returned asa painter. Jungclaus, who succeeded Gedra as foreman,testified that his duties as foreman are"generally simi-lar" to the duties of Gedra when he (Gedra) was fore-man. Gedra testified without contradiction that as fore-man he discharged one and hired four painters.The Employer hired its first painters in July 1967;they were required to join the Intervenor. Upon learn-ing this in late 1969 Evenson, business agent for Peti-tioner, requested recognition as representative of themaintenance painters. The Employer referred Evensonto BOMA, where he was told BOMA had a contractwith the Intervenor and would abide by it. In April1970, the painters learned they were being paid sub-stantially less than the maintenance engineers;the engi-neers were receiving$5.03 per hour and the painters$4.60 per hour.Certain of the painters including Gedrawent to McBride,then the Employer's building super-intendent,and complained.McBride responded thatthe painters were not entitled to the engineers'pay rateas they were not competent to do the work of engineers.Gedra then contacted the Petitioner who in turn con-tactedmanagement.Evenson,Petitioner'sbusinessagent,who testified on the last day of the hearing,confirmed Gedra's testimony.Evenson further testifiedthat he went to McBride and demanded that the paint-ers receive the same pay rates as the engineers. AfterEvenson testified,Employer'scounsel indicated hewould call McBride as a witness but that he would needtime to find McBride who no longer works for theEmployer.He added that it was his understanding thatEvenson never had such a conversation with McBridebut rather that McBride was contacted by another ofPetitioner's business agents,one Hellesto.The HearingOfficer then stated that she would entertain a motionto strike Evenson's testimony. Upon such motion bythe Employer the Hearing Officer,over the strenuousobjection of the Petitioner, ruled that Evenson's tes-timony with respect to his April 1970 conversationwithMcBride be stricken on the grounds that "theconversation if it were of some importance taken in thelight of the total record in this proceeding is notmaterial to delay or continue the proceeding."'In ouropinion this ruling was erroneous and prejudicial toPetitioner's case. On the other hand, to utilize Even-son's testimony would be prejudicial to the Employerwho was given no opportunity to call McBride. We dobelieve,however, that we may use the combined tes-timony of Gedra and Evenson along with the acknowl-edgement of the Employer's attorney that McBride wascontacted by the Petitioner for the limited purpose ofshowing that,at the time of the wage dispute and priorto the Employer'sgranting the painters a wage in-crease, the Petitioner did intercede on behalf of thepainters. A few weeks after Gedra contacted the Peti-tioner,Art Viat,representing the Intervenor, called ameeting of the painters and informed them they wouldbe paid the same rate as the engineers.The BOMA agreement contains no seniority clause.In January 1971 Gedra and Stafford,another mainte-nance painter, were laid off by the Employer.' Gedrafiled a grievance with the Intervenor on January 7,1971.On January 13, 1971, the Petitioner, by letter,'The Employerand Intervenor contend Jungclaus is a leadman, thePetitionercontendshe is a supervisor within the meaning ofthe Act'It is to this ruling we refer in fn1, supra'The chief engineer said he wouldlook at more applications after Jung-°The Petitioner filed unfair labor practice charges with respect to theseclaus informedhim the applicantwas not qualified as a painterlayoffs,which were later settled informally 494DECISIONSOF NATIONALLABOR RELATIONS BOARDdemanded that the Employer recognize it as exclusivebargaining agent of the painters. On January 15, 1971,the Petitioner informed the Employer that unless Ge-dra and Stafford were reinstated Petitioner would takeaction.On January 19 Petitioner began picketing theEmployer. The Employer commenced an action in theSuperior Court of the State of California in an attemptto enjoin the picketing. Viat, Intervenor'sbusinessagent, testified he signed an affidavit for the Employerin connection with this civil action in which he statedthat the layoffs, pursuant to past practice, were madeon the basis of seniority and that Gedra and Staffordwere determined to have the least seniority and weretherefore properly laid off. In this connection Viat ad-mitted that at the time he signed the affidavit he hadnot, in fact, investigated the seniority status of Gedraand Stafford. Finally, in early February the senioritystatus of Gedra and Stafford was investigated and itwas found Gedra had been laid off out of seniority. Asa result Gedra was reinstated and a maintenance engi-neer was laid off. Upon Gedra's reinstatement the Peti-tioner ceased picketing the Employer. Although theIntervenor and Employer contend the Petitioner hadnothing to do with Gedra's reinstatement either by itspicketing or otherwise, such a contention is obviouslyuntenable in view of the evidence. That the Petitionerwas involved in, if not instrumental in, obtaining Ge-dra's reinstatement appears clear.The Petitioner seeks a unit of all maintenance paint-ers employed by the Employer. It contends that al-though severance of the painters is justified under theBoard's craft severance criteria, this case is not, in fact,a craft or departmental severance case, but rather pre-sents the basic issue of whether this previously unor-ganized group of painters constitutes an appropriateunit regardless of severance considerations.The Employer contends the painters are not a craftgroup and do not quality as a functionally distinctdepartment. It further contends that any separate com-munity of interest possessed by the painters has beensubmerged in the larger community of interest of all themaintenance employees and that the existing multiem-ployer unit is appropriate. The Intervenor contends thefacts do not support the severance of the painters andthat if a unit of maintenance painters were found to beappropriate it should be coextensive with the multiem-ployer BOMA bargaining unit.The supervisory status of Foreman Jungclaus is alsoin issue; the Employer and Intervenor contend he is aleadman and the Petitioner contends he is a supervisorwithin the meaning of the Act. After carefully consid-ering the record, we are of the view that Jungclaus whonot only employs independent judgment in responsiblydirecting the painters but also possesses the authorityto effectively recommend personnel action is a super-visor with the meaning of the Act. To find otherwisewouldmeanthat the painters, who have little or noconnection withthe maintenance engineers,would bevirtually without supervision.The painters were hired through advertisements call-ing for maintenance painters and were hired becausethey had painting experience. They are engaged almostexclusively in painting whereasmaintenance engineersdo little or no painting. There is no interchange of workbetween the painters and the engineers. As Gedra tes-tified, the painters cannot do the engineers' work de-scribed in the BOMA contract. The painters report towork at a different location and wear special clothing.In addition, the painters are separately supervised bythe painting foreman, Jungclaus. In our opinion, it isclear that the painters constitute a functionally distinctdepartment comprising a homogeneous group ofskilled workers who have a special community of inter-est not shared by the engineers.There is no direct history of collective bargainingbetween the Petitioner and the Employer. However,outside of the claim that the painters of the Employerwork under the BOMAagreementthere is no evidencethat painters in any other BOMA building are workingunder the BOMAagreement.On the contrary, the evi-dence reveals that at least 11 of the 50 or 60 buildingscovered by the BOMA agreement have separate con-tracts with the Petitioner or its affiliate district councilcoveringmaintenancepainters.Moreover, the evidenceshows that for the first 2 or 3 years of the BOMAagreement'sexistence the Employer's maintenancepainting was done by painting contractors working un-der contract with the Petitioner. On this record thehistory of collective bargaining in this industry both inand out of BOMA in the Bay area shows a consistentpattern of bargaining for maintenance painters on asingle-employer basis between the employers and thePetitioner. Petitioner has had, unlike Intervenor, exten-sive experience in representing painters; it has numer-ous contracts covering similar workers andsimilarbuildings both within and without BOMA. In addition,ithas a master agreement covering the entire paintingcontracting industry in the area, including contractorswho do similar maintenance painting.There is no evidence that the continuity of the Em-ployer'smaintenance operation is dependent on anyintegration or interrelationship between the paintersand engineers; to the contrary each crew operates sepa-rately and independently of the other.The BOMA agreement does not and it does not ap-pear that it was intended to cover painters. When theEmployer became a party to that contract it had nopainters.Painting is not mentioned in the BOMAagreement which treats exclusively the functions ofmaintenance engineers. The painters were hired aspainters,not engineers.After they were hired,as$um-ing the experience of Gedra is typical, the painters were GOLDEN GATEWAYCENTER495required to join and pay dues to the Intervenor orrelinquish their jobs. They were afforded no oppor-tunity to choose their own bargaining representative.Most significantly, however, it appears the Inter-venor has never truely represented the interests of themaintenancepainters. Thus, the painters were paid ata substantially lower wage rate than the engineers untilMay 1970, apparently with the concurrence of the In-tervenor. Upon realizing the situation the painters weretold they were not being paid the contract rate becausethey were not engineers and were not competent toperform the work of engineers. The question is thusraised as to whether the painters were considered partof the bargaining unit by the Employer and Intervenor.The record indicates that the painters received the con-tract rate to which they were entitled only after thePetitioner interceded on their behalf. This incidentdemonstrates that the Intervenor had little or no inter-est in protecting or representing the painters.Likewise in January 1971 when Gedra was laid offout of seniority the Intervenor again showed little inter-est in the painters. Viat, who serviced the BOMAagreement,admitted the Intervenor had decided thetwo maintenance painters had junior seniority withoutany investigation. Only after the Petitioneragain in-terceded and picketed the Employer was the actualseniority status of the unit employees determined andGedra reinstated.In our opinion the record shows that the painters notonly were never afforded an opportunity to choose arepresentative, but were never, in fact, truly repre-sented by the Intervenor. As argued by the Petitionerthe real issue herein is whether this group of previouslyunorganized painters, a functionally distinct depart-ment with a separate community of interest, constitutesan appropriate unit. In our opinion it does. Accord-ingly, we shall direct an election within the followingappropriate unit:All maintenance painters employed by the Em-ployer,excluding supervisors, and all othermaintenance employees.[Direction of Election' omitted from publication.]In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc,156 NLRB1236,N..L R.B v Wyman-GordonCo,394 U.S. 759.Accordingly,it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, mustbe filed by theEmployer with the Regional Director for Region 20 within 7 days of thedate of this Decision and Direction of Election The Regional Director shallmake the list available to all parties to the election No extension of timeto file this list shall be granted by the Regional Director except in extraordi-nary circumstances.Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objections are filed.